WALTER L. LIGHTSEY, Commissioner
(dissenting).
This commissioner dissents from the majority opinion. The deputy, in denying the present claim, has committed two errors: first, in his finding of fact, without any support in the record *71whatsoever, that claimant’s leg was subject to numbness or “other condition”; second, an error in law in concluding that such “condition” barred recovery. In short, wrong law has been applied to nonexistent facts.
The facts in this case are simple. The claimant, a 74-year-old workman, goes to work in the morning and enters the premises of his employer. He alights from a car and commences to walk from one point on the premises to another where he had to do something required by his job — punch the time clock. He takes but 2 steps on the sandy soil, falls down and injures himself. That is all that there is to this case. That is all that there is in the record. What simpler or clearer case than the one now before us could better exemplify the purposes of the workmen’s compensation law — to compensate a workman for work-connected injuries? And yet, it has been held here that the claimant is entitled to nothing — no compensation for the time he has lost and no medical benefits for the treatment of his injuries.
Immediately following his fall, claimant’s cries for assistance were responded to by fellow workmen who removed him to a hospital. However, there were no witnesses to the actual fall. The sole testimony relating to the incident is that of the claimant. No other evidence on the point is in the record. He testified that he was walking and that he fell. “Tell us precisely what caused you to fall” is the nature of the inquiry at the hearing. In substance he replies — “It all happened so sudden I don’t know just how I did fall.” This essentially is the whole record in this case. Here we have a workman who is admittedly on the job, is walking to do something connected with the job and while so walking falls down and injures himself. But, because he cannot describe precisely how he fell, he is excluded from the benefits of the Act.
Unexplained falls are not uncommon. Very often the momentary lapse of time between cause and effect, so infinitesimally short in duration that the cause and effect are practically contemporaneous, defies the victim’s power of analysis and description of the event. However, the fact that the cause is unexplained does not give license to speculate that perhaps it was caused by an apoplectic fit or a coronary attack or a sudden onslaught of dizziness or “numbness or other condition.”
There is no Florida decision with respect to a fall suffered by a workman, the cause of which remains unexplained. “Unexplained falls” are the subject of extensive discussion in Larson’s “Workmen’s Compensation Law,” Volume I, section 10.31 — “Most courts confronted with the unexplained-fall problem have seen fit to *72award compensation. The leading case in the field, both because it was the earliest, and because it is a carefully-considered pronouncement by England’s highest court on the meaning of the Act from which almost all American acts were copied, is Upton v. Great Central Railway Company (1924), A.C. 302 (H.L.), in which compensation was awarded to an employee who fell on a railway platform in the course of a business errand. The opinion emphasizes that the platform was not slippery or defective in any way; the cause of the fall was completely unknown.” (Italics added.)
After lengthy citation of authorities in support of the text, the author continues — “In another case involving a completely inexplicable fall, the North Carolina Supreme Court in effect said that when an accident occurred in the course of employment, and there is no affirmative evidence that it arose from a came independent of the employment, an award would be sustained. Robbins v. Bossong Hosiery Mills, 17 S.E. 2d 20 (1941).” (Italics added.)
Notwithstanding the present case, from the record before us, involves an unexplained fall, the deputy commissioner rests his denial of the claim on Protectu Awning Shutter Co. v. Cline, 16 So. 2d 342, and Foxworth v. Florida Industrial Commission, 86 So. 2d 147. Neither of the cited cases dealt with unexplained falls. On the contrary, the causes were well explained by the carrier. In the Protectu case, there was evidence in the record that the fall was caused by a fainting spell. In the Foxworth case, it was established by evidence in the record that the claimant suffered a stroke which caused the fall. In the case now before us, there is not one word in the record even suggesting that the claimant fell because he fainted, or had a stroke or an apoplectic fit or had a “condition” in his leg. Without any showing by the carrier, without any basis in the record, but purely by speculation, the deputy has assigned a cause for the fall.
The deputy states on page 3 of his order — “The numbness or other condition in and of itself caused his leg to give way.” The word “numb” or “numbness” appears nowhere in the record. It was not contended by the carrier and there is no evidence whatsoever that the fall was caused by “numbness.” Nor, did the carrier produce any evidence, medical or otherwise, that this claimant’s legs had “a condition in and of itself which caused his leg to give way.” The only testimony is that of the claimant who says he fell while walking but doesn’t know how it happened. Accordingly, it is the opinion of this commissioner that the deputy’s finding of fact that the claimant had a “numbness or other condition” in his leg is completely without support in the record and constitutes error.
*73The second error is one of law. Based on his finding that the claimant had a “numbness or other condition” in his leg, the deputy-concluded as a matter of law that the fall and consequent injuries were not by accident arising out of and in the course of his employment. The sole reason assigned is that the condition was “idiopathic.”
It may well be in some branches of the law that words may acquire a specific and crystallized meaning and become what we call “words of art” and such words themselves can determine the rights of parties. But in workmen’s compensation law there is no such magic word, even if it be a Greek word and a long one. An, “idiopathic” condition is defined as one which is characteristic of or peculiar to a person. The word itself cannot be the criterion of compensability or non-compensability. Some claimants with “idiopathic” conditions are entitled to benefits; others are not. The facts determine compensability, not the word.
For example, let us assume that a workman has an “idiopathic” condition consisting of diseased coronary arteries or is subject to epilepsy and while on the job in a complete or relative state of rest he dies or is otherwise disabled because of a coronary occlusion or an epileptic fit. This is not compensable because what happened was not work-connected. It was completely unrelated to any act of employment and was due solely to the workman’s “idiopathic” condition. Let us assume, however, another case. A workman has an “idiopathic” condition of the spine consisting of a congenital defect. He bends down to reach an object and suffers an injury to his spine. This is the typical “pre-existing condition” case which is held compensable, often expressed by the Supreme Court in the phrase “the employer takes the employee as he finds him.” The difference in the two examples is that in the first the “idiopathic” condition itself was the sole cause of the disability; in the second example, it is the “idiopathic” condition in conjunction with the work-connected act which brings about the workman’s injury.
Assuming that the claimant in the present case had a “condition” in his leg, how can it be said that the condition “in and of itself,” as stated by the deputy, is responsible for the injuries when it is uncontroverted that the whole incident was tied in with his act of walking? Walking on the job is as much an act of employment as other functions performed by a workman for his employer. A workman deals with things; a part of his job is to “locomote” himself so that he can reach and handle those things. If the thing is on the floor, he bends his back; if it is above him, he extends his arms; if the thing is beyond the bend of back or reach of arms, he calls upon *74his legs. Bending, reaching, walking — all are acts of employment. If his back is weak because of a “condition,” and he bends and injures it, we say that is compensable. If his arm structure is weak and he reaches up and suffers an injury, that, too, is compensable. What basis, then, for difference if with legs which are weak he walks on his job and falls and suffers injury?
The order denying the claim should be reversed and the cause remanded for further proceedings.